           Case 1:17-cr-00133-RC Document 27 Filed 02/05/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA

                  v.                                   CRIMINAL NO. CR-17-133 (RC)


 LUCERO GUADALUPE SANCHEZ
 LOPEZ,
        also known as “Diputada,”
        “Maico,” “Piedra,” and “Tere,”


                          Defendant.


                                     JOINT STATUS REPORT

        Pursuant to the Court’s January 22, 2019 order, the parties hereby submit this joint status

report regarding the scheduling of the next status conference in the above-captioned matter. The

parties propose that the Court set a status conference for March 5, 6, 7, or 8, 2019. Counsel for

both the government and the defendant are available on those dates, which will also allow

sufficient time for the defendant to be transported back to this jurisdiction after having provided

trial testimony in another judicial district. The parties will be prepared to discuss the current status

of this matter.




                                                   1
        Case 1:17-cr-00133-RC Document 27 Filed 02/05/19 Page 2 of 2



     Respectfully submitted this 5th day of February, 2019.


CARMEN D. HERNANDEZ, ESQ.                  ARTHUR G. WYATT, CHIEF
                                           Narcotic and Dangerous Drug Section
/s/ Carmen D. Hernandez                    Criminal Division
7166 Mink Hollow Road                      U.S. Department of Justice
Highland, MD 20777
(240) 472-3391                             /s/ Brett C. Reynolds
chernan7@aol.com                           Brett C. Reynolds
                                           Anthony J. Nardozzi
H. HEATHER SHANER, ESQ.                    Trial Attorneys
                                           U.S. Department of Justice
/s/ H. Heather Shaner                      Two Constitution Square
1702 S Street NW                           145 N Street NE
Washington, DC 20009                       Washington, DC 20530
(202) 265-8210                             (202) 598-2950
hhsesq@aol.com                             brett.reynolds@usdoj.gov
                                           anthony.nardozzi@usdoj.gov
COUNSEL FOR DEFENDANT
                                           COUNSEL FOR UNITED STATES




                                             2
